EXHIBIT 10.49

 

FIRST AMENDMENT TO LOAN AGREEMENT

 

THIS FIRST AMENDMENT TO LOAN AGREEMENT (the “Amendment”), dated as of
September 30, 2005, is between Spacehab, Incorporated (“Borrower”) and Citibank
Texas, N.A., formerly known as First American Bank, SSB (“Lender”), and is
joined in by Astrotech Space Operations, Inc. and Spacehab Government Services,
Incorporated for the purpose of ratifying and confirming the provisions hereof.

 

RECITALS:

 

A. Borrower and Lender have entered into that certain Loan Agreement (the
“Agreement”) dated as of February 11, 2005.

 

B. Pursuant to the Agreement, Astrotech Space Operations, Inc. and Spacehab
Government Services, Incorporated (“Pledgor”) each executed Security Agreements
(collectively, the “Pledge”) both dated as of February 11, 2005 securing the
payment and performance of the Obligations.

 

C. Borrower and Lender now desire to amend the Agreement as herein set forth.

 

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

A. Definitions. Capitalized terms used in this Amendment, to the extent not
otherwise defined herein, shall have the same meanings as in the Agreement, as
amended hereby.

 

ARTICLE II

 

Amendment

 

A. Amendment to Annex II – Financial Covenants. Effective as of the date hereof,
Section 3. Fixed Charge Coverage Ratio of Annex II – Financial Covenants of the
Agreement is hereby deleted and restated in its entirety to read as follows:

 

3. Fixed Charge Coverage Ratio.

 

(a) Subject to paragraph (b) hereunder, the Borrower shall at all times maintain
a Fixed Charge Coverage Ratio of not less than 1.2 to 1.0 (the “Minimum Fixed
Charge Coverage Ratio”).

 

(b) If, on any date on which the Borrower is required to deliver a compliance
certificate pursuant to Section 7.1(c) hereof, the Fixed Charge



--------------------------------------------------------------------------------

Coverage Ratio shall be less than the Minimum Fixed Charge Coverage Ratio, then:
(i) the Borrower shall, pursuant to documentation in form and substance
reasonably satisfactory to the Lender, within three (3) business days pledge to
the Lender Cash Collateral in an amount equal to the revolving credit Advances
at such time outstanding; and (ii) the Lender shall not be required to make
additional revolving credit Advances to the Borrower unless after giving effect
to such additional Advances the borrower shall be in compliance with the
requirements of clause (b)(i) above.

 

B. (c) The amount of Cash Collateral required to be pledged shall be adjusted
from time to time to reflect changes in the amount of revolving credit Advances
outstanding and in the Fixed Charge Coverage Ratio. If on any date of
determination the amount of Cash Collateral pledged as of such date pursuant to
clause (b) above is greater than the amount required to be so pledged pursuant
to such clause (b) above, the Lender shall release such excess amount from the
pledge.”

 

ARTICLE III

 

Conditions Precedent

 

A. Conditions. The effectiveness of this Amendment is subject to the
satisfaction of the following conditions precedent:

 

1.1 Lender shall have received all of the following, each dated (unless
otherwise indicated) the date of this Amendment, in form and substance
satisfactory to Lender:

 

(1) Governmental Certificates. Certificates of the appropriate government
officials of the state of incorporation of Borrower and each Pledgor as to the
existence and good standing of Borrower and each Pledgor, each dated within ten
(10) days of the date this Amendment is signed.

 

(2) Additional Information. Lender shall have received such additional
documents, instruments and information as Lender or its legal counsel, Winstead
Sechrest & Minick P.C., may request.

 

1.2 The representations and warranties contained herein and in all other Loan
Documents, as amended hereby, shall be true and correct as of the date hereof as
if made on the date hereof (except for such representations and warranties that
specifically refer to an earlier date, which shall be true and correct as of
such date).

 

1.3 No Event of Default shall have occurred and be continuing and no event or
condition shall have occurred that with the giving of notice or lapse of time or
both would be an Event of Default.

 

1.4 All corporate proceedings taken in connection with the transactions
contemplated by this Amendment and all documents, instruments, and other legal
matters incident thereto shall be satisfactory to Lender and its legal counsel,
Winstead Sechrest & Minick P.C.

 

2



--------------------------------------------------------------------------------

ARTICLE IV

 

Ratifications, Representations and Warranties

 

A. Ratifications. The terms and provisions set forth in this Amendment shall
modify and supersede all inconsistent terms and provisions set forth in the
Agreement and except as expressly modified and superseded by this Amendment, the
terms and provisions of the Agreement are ratified and confirmed and shall
continue in full force and effect. Borrower and Lender agree that the Agreement
as amended hereby shall continue to be legal, valid, binding and enforceable in
accordance with its terms. The terms, provisions, and conditions of any and all
of the Loan Documents, including the Security Agreement dated February 11, 2005,
are hereby ratified and confirmed in every respect by Borrower and shall
continue in full force and effect.

 

B. Representations and Warranties. Borrower hereby represents and warrants to
Lender that (i) the execution, delivery and performance of this Amendment and
any and all other Loan Documents executed and/or delivered in connection
herewith have been authorized by all requisite corporate action on the part of
Borrower and will not violate the articles of incorporation or bylaws of
Borrower, (ii) the representations and warranties contained in the Agreement, as
amended hereby, and any other Loan Document are true and correct on and as of
the date hereof as though made on and as of the date hereof (except for such
representations and warranties that specifically refer to an earlier date, which
shall be true and correct as of such date), (iii) no Event of Default has
occurred and is continuing and no event or condition has occurred that with the
giving of notice or lapse of time or both would be an Event of Default, and
(iv) Borrower is in full compliance with all covenants and agreements contained
in the Agreement as amended hereby.

 

ARTICLE V

 

Miscellaneous

 

A. Survival of Representations and Warranties. All representations and
warranties made in this Amendment or any other Loan Document (including any Loan
Document furnished in connection with this Amendment) shall survive the
execution and delivery of this Amendment and the other Loan Documents, and no
investigation by Lender or any closing shall affect the representations and
warranties or the right of Lender to rely upon them.

 

B. Reference to Agreement. Each of the Loan Documents, including the Agreement
and any and all other agreements, documents, or instruments now or hereafter
executed and delivered pursuant to the terms hereof or pursuant to the terms of
the Agreement as amended hereby, are hereby amended so that any reference in
such Loan Documents to the Agreement shall mean a reference to the Agreement as
amended hereby.

 

3



--------------------------------------------------------------------------------

C. Expenses of Lender. As provided in the Agreement, Borrower agrees to pay on
demand all costs and expenses incurred by Lender in connection with the
preparation, negotiation, and execution of this Amendment and the other Loan
Documents executed pursuant hereto and any and all amendments, modifications,
and supplements thereto, including without limitation the reasonable costs and
fees of Lender’s legal counsel, and all costs and expenses incurred by Lender in
connection with the enforcement or preservation of any rights under the
Agreement, as amended hereby, or any other Loan Document, including without
limitation the reasonable costs and fees of Lender’s legal counsel.

 

D. Severability. Any provision of this Amendment held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Amendment and the effect thereof shall be confined to the
provision so held to be invalid or unenforceable.

 

E. Applicable Law. This Amendment and all other Loan Documents executed pursuant
hereto shall be deemed to have been made and to be performable in Houston,
Harris County, Texas and shall be governed by and construed in accordance with
the laws of the State of Texas.

 

F. Successors and Assigns. This Amendment is binding upon and shall inure to the
benefit of Lender and Borrower and their respective successors and assigns,
except Borrower may not assign or transfer any of its rights or obligations
hereunder without the prior written consent of Lender.

 

G. Counterparts. This Amendment may be executed in one or more counterparts,
each of which when so executed shall be deemed to be an original, but all of
which when taken together shall constitute one and the same instrument.

 

H. Effect of Waiver. No consent or waiver, express or implied, by Lender to or
for any breach of or deviation from any covenant, condition or duty by Borrower
or Guarantor shall be deemed a consent or waiver to or of any other breach of
the same or any other covenant, condition or duty.

 

I. Headings. The headings, captions, and arrangements used in this Amendment are
for convenience only and shall not affect the interpretation of this Amendment.

 

J. SECTION 26.02 NOTICE. THIS AMENDMENT AND ALL OTHER INSTRUMENTS, DOCUMENTS AND
AGREEMENTS EXECUTED AND DELIVERED IN CONNECTION WITH THIS AMENDMENT EMBODY THE
FINAL, ENTIRE AGREEMENT AMONG THE PARTIES HERETO AND SUPERSEDE ANY AND ALL PRIOR
COMMITMENTS, AGREEMENTS, REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR
ORAL, RELATING TO THIS AMENDMENT, AND MAY NOT BE CONTRADICTED OR VARIED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS
OF THE PARTIES HERETO.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES HERETO.

 

4



--------------------------------------------------------------------------------

K. WAIVER OF JURY TRIAL. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY AND EXPRESSLY WAIVES ALL RIGHT TO A
TRIAL BY JURY IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM (WHETHER BASED UPON
CONTRACT, TORT, OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY OR THE ACTIONS OF THE AGENT
OR ANY BANK IN THE NEGOTIATION, ADMINISTRATION, OR ENFORCEMENT THEREOF.

 

Executed as of the date first written above, but executed this 10 day of
November, 2005.

 

BORROWER: SPACEHAB, INCORPORATED By:   /s/    Brian K. Harrington            

Brian Harrington

Senior Vice President and Chief

Financial Officer

Address for Notices:

12130 Highway 3, Building 1

Webster, Texas 77598

Fax No.: 713/558-5956

Telephone No.: 713/558-5126

Attention: Brian Harrington

LENDER: CITIBANK TEXAS, N.A. By:   /s/    David Martin            

David Martin

Senior Vice President

Address for Notices:

2000 W. Sam Houston Pkwy. S., Suite 675

Houston, Texas 77042

Fax No.: (713) 954-2053

Telephone No.: (713) 954-9562

Attention: Dave Martin

 

 

 

 

 

 

 

 

5



--------------------------------------------------------------------------------

Each Pledgor hereby consents and agrees to this Amendment and agrees that their
respective Security Agreements shall remain in full force and effect and shall
continue to be the legal, valid and binding obligation of each Pledgor
enforceable against each Pledgor in accordance with its terms.

 

Each Pledgor hereby represents and warrants to Lender that (i) the execution,
delivery and performance of this Amendment and any and all other Loan Documents
executed and/or delivered in connection herewith have been authorized by all
requisite corporate action on the part of each Pledgor and will not violate the
articles of incorporation or bylaws of either Pledgor, (ii) the representations
and warranties contained in their Pledge are true and correct on and as of the
date hereof as though made on and as of the date hereof (except for such
representations and warranties that specifically refer to an earlier date, which
shall be true and correct as of such date), (iii) no Event of Default has
occurred and is continuing and no event or condition has occurred that with the
giving of notice or lapse of time or both would be an Event of Default, and
(iv) each Pledgor is in full compliance with all covenants and agreements
contained in the Agreement as amended hereby.

 

Executed as of the date first written above, but executed this 10 day of
November, 2005.

 

PLEDGOR:

SPACEHAB GOVERNMENT SERVICES,

INCORPORATED

By:   /s/    Brian K. Harrington            

Brian Harrington

Senior Vice President and Chief

Financial Officer

PLEDGOR:

ASTROTECH SPACE OPERATIONS, INC.

a Delaware corporation

By:   /s/    Brian K. Harrington            

Brian Harrington

Senior Vice President and Chief

Financial Officer

 

6